Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 1 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.

Hoffman (DE 102110078) shows: a latch for a motor vehicle, the latch comprising:
a locking mechanism (locking device abstract; Hoffman), and an operating device
(remote device abstract; Hoffman) for opening of the locking mechanism, wherein the
operating device encompasses a rotatable actuator (40; Hoffman) which can be pivoted
by a drive (4; Hoffman), whereby the locking mechanism can be opened by rotation of
the actuator, wherein the locking mechanism can be opened independently of the
rotational direction of the actuator, and wherein the force with which the locking

Hoffman fails to show: the rotatable actuator opens the locking mechanism with a first force when the rotatable actuator rotates in a first direction of rotation, wherein the locking mechanism is opened by a pulling means in the first direction of rotation of the rotatable actuator, and wherein the rotatable actuator opens the locking mechanism with a second force that is smaller than the first force when the rotatable actuator rotates in a second direction of rotation that is opposite the first direction of rotation..

While all the individual structural elements may be found in references of record, there is no motivation to make the combination required to achieve full function and force relationship as currently claimed therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675